Citation Nr: 0418481	
Decision Date: 07/12/04    Archive Date: 07/27/04	

DOCKET NO.  96-47 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Wendy E. Ravin, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September to 
December 1987, and from August 1990 to September 1991, and 
periods of duty in the U.S. Army Reserves starting in 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 1997, the Board remanded this 
appeal for further evidentiary development.  In September 
1999, the Board issued a decision denying service connection 
for sinusitis, and the veteran appealed.  

In April 2002, the US Court of Appeals for Veterans Claims 
(Court) vacated and remanded the Board's decision for 
readjudication, including initial consideration and 
application of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board subsequently issued another decision 
denying service connection for sinusitis in April 2003, and 
the veteran again appealed.  

By order of November 2003, the Court vacated the most recent 
Board decision and remanded the appeal for further action 
consistent with a joint motion.  The case must be remanded 
consistent with the reasons stated in the joint motion to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The joint motion indicates that VA failed to provide the 
veteran with sufficient notice under VCAA.  Specifically, VA 
did not adequately discuss how the documentation cited 
satisfied the duty to notify by disclosing which evidence, if 
any, would be gathered by the appellant, and which evidence 
would be obtained by VA.  The VA notice had also only 
provided the appellant with 30 days to respond.  
Additionally, with respect to the actual merits of this 
claim, it was pointed out that a recently issued VA General 
Counsel precedential opinion, which is binding on all VA 
adjudications, held that the presumption of sound condition 
might only be rebutted "by clear and unmistakable evidence" 
that a disability both preexisted service and was not 
aggravated during service.  Thus, it was determined that 
remand was required so that VA might consider and apply 
VAOPGCPREC 3-2003, to this appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should ensure 
compliance with VCAA's duties to notify 
and assist the veteran. 

2.  The RO should again refer the veteran 
for a VA examination by an ear, nose and 
throat specialist.  The veteran's claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  Any diagnostic studies 
or X-rays necessary fro a proper 
examination should be performed.  In 
addition to providing a current diagnosis 
with specific findings regarding the 
veteran's sinusitis, the physician is 
specifically requested to provide an 
opinion as to whether the veteran's 
sinusitis clearly and unmistakably 
preexisted her military service from 1990 
to 1991.  If so, the examiner should 
provide an opinion as to whether the 
veteran's sinusitis worsened beyond the 
normal progression during service.  A 
complete explanation of the rationale for 
all opinions provided is essential in 
this case.  

3.  After completion of the above 
development, the RO should again address 
the question presented on appeal.  If the 
decision is not to the veteran's 
satisfaction, she should be provided with 
a supplemental statement of the case 
which includes a discussion of compliance 
with VCAA, the applicable laws and 
regulations including a discussion of 
VAOPGCPREC 3-2003, and the presumptions 
of sound condition and aggravation.  The 
veteran and her representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




